Title: To Thomas Jefferson from George Rogers Clark, 20 February 1782
From: Clark, George Rogers
To: Jefferson, Thomas


        
          Dear Sir
          Louisville Feby 20th 1782
        
        I Received your favor by Colo. Boon. I am unhappy that it hath been out of my power to procure you those Curiosities you want except a large thigh Bone that dont please me being broke. I expect to get the whole this spring as a strong post is to be fixed at the mouth of Licking Creek within a small distance of the place. Parties Marching by, I shall have the largest and fairest got—a Thigh and Jaw Bone Grinders and Tusk. The Animal had no foreteeth that I could ever discover and by no means Carnivorious as many suppose. You may be assur’d that I shall embrace the first opportunity to get them and have them Convey’d to some part of the Frontier Convenient to you. Their is very Curious Shells found in many parts of this Cuntry. I shall send you a few of them. Nothing of this nature escape me am anxious of being possessd of your Sentiments Respecting the big bones, what those Animals ware and how they Came into this part of the Globe. I am nearly Satisfied myself but expect to be more So. You scarcely ride a day through many parts of the Western Cuntry but you meet with Some Curious work of Antiquity, the Cituation of the Cuntries  whare they are found Respecting Each other fully Evince the uses they ware for, and the powerfull nations that Inhabited those Regions and make no doubt but those Beasts ware in being at that time as the great number of bones found only at that particular Spot and their preservation to the present time I think very easily accounted for by any penetrating Eye that view the place. I hope that you think me worthy of a Correspondence and favour me as such during my Stay in the back Cuntry which I am determind shall be as short as possible. I cant with propriety leave it at present nor can I be easy untill I see some of those my cuntrymen that speak so loudly of what they are pleasd to call Quixotic Scheams. I shall recommend it to them to learn a little more of the Geografy of their own Cuntry and its true Interests before they presume to Speak so frely for the future. I am Sr. with Esteem your Hbl Servt.,
        
          G R Clark
        
      